DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10/021458 to Taylor et al. (hereinafter “Taylor”) and further in view of US Pub. No. 2011/0106662 to Stinchcomb (hereinafter “Stinchcomb”).

As to Claim 1, Taylor discloses a method for message interaction, applicable to an audience client, the method comprising: 
displaying a live-streaming page of a live-streaming room, wherein a message interaction control is displayed on the live-streaming page, the message interaction control being configured to perform message interaction with a first message processing client, and the first message processing client [being an auxiliary client corresponding to an anchor client] (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream);  
acquiring a first interaction message as input in response to the message interaction control being in an activated state (Figure 3A and 3B of Taylor disclose the chat section being hidden until the users wishes to send a message); and 
sending the first interaction message to the first message processing client in response to a message sending instruction on the first interaction message, wherein the first message processing client is configured to process the first interaction message (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream).
	Taylor does not explicitly disclose being an auxiliary client corresponding to an anchor client.
	However, Stinchcomb discloses this.  Paragraph [0190] of Stinchcomb discloses avatars for moderators (hosts) and/or administrators may be illustrated in a workshop room during a Shop Live event. The administrator and/or moderator's avatars may be designated with a moderator symbol 405, or an administrator symbol 410, as illustrated in FIG. 12. The identification of the avatars belonging to an event moderator/host or administrator may facilitate the ability of members attending the event to mouse click or otherwise select the avatar of the moderator/host or administrator to, for example, send them a private message or question.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the shopping system as disclosed by Taylor, with having auxiliary clients as disclosed by Stinchcomb.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Taylor and Stinchcomb are directed toward shopping systems and as such it would be obvious to use the techniques of one in the other.
	 
As to Claim 2, Taylor-Stinchcomb discloses the method according to claim 1, further comprising: changing the message interaction control from an inactivated state to the activated state in response to a trigger operation on the message interaction control (Figure 3A and 3B of Taylor disclose the chat section being hidden until the users wishes to send a message).

As to Claim 3, Taylor-Stinchcomb discloses the method according to claim 1, further comprising: receiving a second interaction message, wherein the second interaction message is acquired by processing the first interaction message by the first message processing client; and displaying the second interaction message on the live-streaming page (Paragraph [0192] of Stinchcomb discloses the event moderator, host, or administrator may have the option to answer questions in the queue by posting an answer that is viewable to all members participating in the event, if they feel the question is directed to something all in the room might wish to know. The event moderator, host, or administrator may send a private message to a member in response to a posted question if the answer is particular to the member that posted a question).

As to Claim 4, Taylor-Stinchcomb discloses the method according to claim 3, wherein said displaying the second interaction message on the live-streaming page comprises: displaying the second interaction message on the live-streaming page according to a first message displaying style, wherein the first message displaying style is different from a second message displaying style, the second message displaying style corresponding to an interaction message at the live-streaming page (Paragraph [0102] of Stinchcomb discloses the Virtual Labs may provide features which allow member to change chat text colors and font sizes).

As to Claim 8, Taylor-Stinchcomb discloses the method according to claim 1, further comprising: further displaying a message reply control on the live-streaming page; and displaying a session page in response to a trigger operation on the message reply control, wherein the session page is configured to display an interaction session that the audience client participates in (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream.  Figure 3A and 3B of Taylor show a chatting interface).

As to Claim 9, Taylor-Stinchcomb discloses the method according to claim 8, wherein said displaying the session page comprises: displaying the session page in a preset size at a preset position on the live-streaming page (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream.  Figure 3A and 3B of Taylor show a chatting interface).

As to Claim 10, Taylor-Stinchcomb discloses the method according to claim 8, further comprising: displaying a session record control on the session page; and displaying a history session record in response to a trigger operation on the session record control, wherein the history session record comprises a history interaction session participated by the audience client (Column 9 lines 5-10 if Taylor discloses an item history interface may display a listing of video programming previously watched via the media server 227 (FIG. 2), and may provide the ability to roll back in time.  Column 6 lines 45-50 of Taylor disclose a chat history).

As to Claim 11, Taylor-Stinchcomb discloses the method according to claim 3, wherein said receiving the second interaction message comprises: receiving the second interaction message sent from a server, wherein the server is configured to push the second interaction message to the audience client in response to the audience client being in an online state and account information corresponding to the audience client being not present in the live-streaming room; and the server is further configured to push the second interaction message to a terminal corresponding to the audience client in response to the audience client being in an offline state (Paragraph [0192] of Stinchcomb discloses the event moderator, host, or administrator may have the option to answer questions in the queue by posting an answer that is viewable to all members participating in the event, if they feel the question is directed to something all in the room might wish to know. The event moderator, host, or administrator may send a private message to a member in response to a posted question if the answer is particular to the member that posted a question).

As to Claim 12, Taylor discloses a terminal of an audience client, comprising: a processor; and a memory configured to store at least one instruction executable by the processor; wherein the processor, when loading and executing the at least one instruction, is caused to perform: 
displaying a live-streaming page of a live-streaming room, wherein a message interaction control is displayed on the live-streaming page, the message interaction control being configured to perform message interaction with a first message processing client, and the first message processing client [being an auxiliary client corresponding to an anchor client] (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream);  
acquiring a first interaction message as input in response to the message interaction control being in an activated state (Figure 3A and 3B of Taylor disclose the chat section being hidden until the users wishes to send a message); and 
sending the first interaction message to the first message processing client in response to a message sending instruction on the first interaction message, wherein the first message processing client is configured to process the first interaction message (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream).
	Taylor does not explicitly disclose being an auxiliary client corresponding to an anchor client.
	However, Stinchcomb discloses this.  Paragraph [0190] of Stinchcomb discloses avatars for moderators (hosts) and/or administrators may be illustrated in a workshop room during a Shop Live event. The administrator and/or moderator's avatars may be designated with a moderator symbol 405, or an administrator symbol 410, as illustrated in FIG. 12. The identification of the avatars belonging to an event moderator/host or administrator may facilitate the ability of members attending the event to mouse click or otherwise select the avatar of the moderator/host or administrator to, for example, send them a private message or question.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Taylor-Stinchcomb discloses the terminal according to claim 12, wherein the processor, when loading and executing the at least one instruction, is further caused to perform: changing the message interaction control from an inactivated state to the activated state in response to a trigger operation on the message interaction control (Figure 3A and 3B of Taylor disclose the chat section being hidden until the users wishes to send a message).

As to Claim 14, Taylor-Stinchcomb discloses the terminal according to claim 12, wherein the processor, when loading and executing the at least one instruction, is further caused to perform: receiving a second interaction message, wherein the second interaction message is acquired by processing the first interaction message by the first message processing client; and displaying the second interaction message on the live-streaming page (Paragraph [0192] of Stinchcomb discloses the event moderator, host, or administrator may have the option to answer questions in the queue by posting an answer that is viewable to all members participating in the event, if they feel the question is directed to something all in the room might wish to know. The event moderator, host, or administrator may send a private message to a member in response to a posted question if the answer is particular to the member that posted a question).

As to Claim 15, Taylor-Stinchcomb discloses the terminal according to claim 14, wherein the processor, when loading and executing the at least one instruction, is further caused to perform: displaying the second interaction message on the live-streaming page according to a first message displaying style, wherein the first message displaying style is different from a second message displaying style, the second message displaying style corresponding to an interaction message at the live-streaming page (Paragraph [0102] of Stinchcomb discloses the Virtual Labs may provide features which allow member to change chat text colors and font sizes).

As to Claim 18, Taylor-Stinchcomb discloses the terminal according to claim 12, wherein the processor, when loading and executing the at least one instruction, is further caused to perform: further displaying a message reply control on the live-streaming page; and displaying a session page in response to a trigger operation on the message reply control, wherein the session page is configured to display an interaction session that the audience client participates in (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream.  Figure 3A and 3B of Taylor show a chatting interface).

As to Claim 19, Taylor-Stinchcomb discloses the terminal according to claim 17, wherein the processor, when loading and executing the at least one instruction, is further caused to perform: displaying a session record control on the session page; and displaying a history session record in response to a trigger operation on the session record control, wherein the history session record comprises a history interaction session participated by the audience client (Column 9 lines 5-10 if Taylor discloses an item history interface may display a listing of video programming previously watched via the media server 227 (FIG. 2), and may provide the ability to roll back in time.  Column 6 lines 45-50 of Taylor disclose a chat history).

As to Claim 20, Taylor discloses a non-transitory storage medium storing at least one instruction therein, wherein the at least one instruction, when loaded and executed by a processor of a terminal, causes the terminal to perform: 
displaying a live-streaming page of a live-streaming room, wherein a message interaction control is displayed on the live-streaming page, the message interaction control being configured to perform message interaction with a first message processing client, and the first message processing client [being an auxiliary client corresponding to an anchor client] (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream);  
acquiring a first interaction message as input in response to the message interaction control being in an activated state (Figure 3A and 3B of Taylor disclose the chat section being hidden until the users wishes to send a message); and 
sending the first interaction message to the first message processing client in response to a message sending instruction on the first interaction message, wherein the first message processing client is configured to process the first interaction message (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream).
	Taylor does not explicitly disclose being an auxiliary client corresponding to an anchor client.
	However, Stinchcomb discloses this.  Paragraph [0190] of Stinchcomb discloses avatars for moderators (hosts) and/or administrators may be illustrated in a workshop room during a Shop Live event. The administrator and/or moderator's avatars may be designated with a moderator symbol 405, or an administrator symbol 410, as illustrated in FIG. 12. The identification of the avatars belonging to an event moderator/host or administrator may facilitate the ability of members attending the event to mouse click or otherwise select the avatar of the moderator/host or administrator to, for example, send them a private message or question.
	Examiner recites the same rationale to combine used for claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor-Stinchcomb and further in view of US Pub. No. 2017/0180782 to Li (hereinafter “Li”).

As to Claim 5, Taylor-Stinchcomb discloses the method according to claim 3, wherein said displaying the second interaction message on the live-streaming page comprises: displaying the second interaction message at a preset position on the live-streaming page (Column 5 lines 25-40 of Taylor disclose the interactive shopping interface application 221 is executed to generate an interactive shopping interface to accompany a live video stream. To this end, the interactive shopping interface application 221 may determine items featured in the live video stream and then generate various metadata to be sent to the client devices 206. The metadata instructs the client devices 206 to render user interface components that facilitate an interactive shopping experience. The interactive shopping interface application 221 may also be configured to provide chat functionality that enables communication among multiple viewers of the live video stream.  Figure 3A and 3B of Taylor show a chatting interface), [until a displaying duration of the second interaction message reaches a preset duration].
Taylor-Stinchcomb does not explicitly disclose until a displaying duration of the second interaction message reaches a preset duration.
However, Li discloses this.  Paragraph [0024] of Li discloses a local region of an interface of a live broadcasting application is pre-set to be a sliding layout area for displaying chat messages.  Paragraph [0004] of Li discloses when a message stays on the screen for a preset time threshold (for example 3 seconds), the message progressively fades out and disappears from the screen.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the broadcast system as disclosed by Taylor, with fading messages as disclosed by Li.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Taylor and Li are directed toward broadcast systems and as such it would be obvious to use the techniques of one in the other.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor-Stinchcomb and further in view of US Pub. No. 2022/0239760 to Jia et al. (hereinafter “Jia”).

As to Claim 6, Taylor-Stinchcomb discloses the method according to claim 3.  Taylor-Stinchcomb does not explicitly disclose wherein said displaying the second interaction message on the live-streaming page comprises: acquiring a third interaction message by aggregating a plurality of second interaction messages in response to receiving the plurality of second interaction messages; and displaying the third interaction message on the live-streaming page.
However, Jia discloses this.  Paragraph [0093] of Jia discloses if it is detected that the live broadcast room A receives virtual gift 5 given by user B and virtual gift 5 given by user C within a preset duration, and a notification message corresponding to the virtual gift 5 (for example, the notification message can be that “A live broadcast room receives the virtual gift 5 given by the user B” and “A live broadcast room receives the virtual gift 5 given by the user C”), the two piece of notification messages corresponding to the virtual gift 5 are combined into one notification message.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the broadcast system as disclosed by Taylor, with aggregating messages as disclosed by Jia.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Taylor and Jia are directed toward broadcast systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 16, Taylor-Stinchcomb discloses the terminal according to claim 14.  Taylor-Stinchcomb does not explicitly disclose wherein the processor, when loading and executing the at least one instruction, is further caused to perform: acquiring a third interaction message by aggregating a plurality of second interaction messages in response to receiving the plurality of second interaction messages; and displaying the third interaction message on the live-streaming page.
However, Jia discloses this.  Paragraph [0093] of Jia discloses if it is detected that the live broadcast room A receives virtual gift 5 given by user B and virtual gift 5 given by user C within a preset duration, and a notification message corresponding to the virtual gift 5 (for example, the notification message can be that “A live broadcast room receives the virtual gift 5 given by the user B” and “A live broadcast room receives the virtual gift 5 given by the user C”), the two piece of notification messages corresponding to the virtual gift 5 are combined into one notification message.
	Examiner recites the same rationale to combine used for claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor-Stinchcomb and further in view of US Pub. No. 2001/0044751 to Pugliese et al. (hereinafter “Pugliese”).

As to Claim 7, Taylor-Stinchcomb discloses the method according to claim 3.  Taylor-Stinchcomb does not explicitly disclose wherein the second interaction message is acquired by processing the first interaction message by a second message processing client, and the first interaction message is forwarded by the first message processing client to the second message processing client.
However, Pugliese discloses this.  Paragraph [0218] of Pugliese discloses an internal process 616, processes the message and forwards it to the correct recipient based on the embedded address data. Multiple instances of the notification processing software execute simultaneously. The recipients include the shopper portal 100, SLA gateway 102 and the merchant gateway 106. The shopper portal 100 initiates a ShopLive video session 612 and connects the SLA gateway 102 and merchant gateway 106 to place the shopper and merchant in communication.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the shopping system as disclosed by Taylor, with forwarding messages as disclosed by Pugliese.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Taylor and Pugliese are directed toward shopping systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 17, Taylor-Stinchcomb discloses the terminal according to claim 14.  Taylor-Stinchcomb does not explicitly disclose wherein the second interaction message is acquired by processing the first interaction message by a second message processing client, and the first interaction message is forwarded by the first message processing client to the second message processing client.
However, Pugliese discloses this.  Paragraph [0218] of Pugliese discloses an internal process 616, processes the message and forwards it to the correct recipient based on the embedded address data. Multiple instances of the notification processing software execute simultaneously. The recipients include the shopper portal 100, SLA gateway 102 and the merchant gateway 106. The shopper portal 100 initiates a ShopLive video session 612 and connects the SLA gateway 102 and merchant gateway 106 to place the shopper and merchant in communication.
	Examiner recites the same rationale to combine used for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448